                  Case 21-10831-CTG               Doc 56       Filed 05/27/21         Page 1 of 36




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                         Chapter 11

    HOSPITALITY INVESTORS                                          Case No. 21-10831 (CTG)
    TRUST, INC., et al., 1
                                                                   (Jointly Administered)
                           Debtors.
                                                                   Ref. Docket Nos. 3-10, 12, 14-16, 36, 37, 39-43,
                                                                   & 45-48

                                           AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT)
                    ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On May 20, 2021, I caused to be served the:

     a. “Declaration of Bruce A. Riggins in Support of Chapter 11 Filing and First Day
        Pleadings,” dated May 19, 2021 [Docket No. 3], (the “Riggins Declaration”),

     b. “Debtors’ Motion for Entry of an Order (A) Directing Joint Administration of Chapter 11
        Cases and (B) Granting Related Relief,” dated May 19, 2021 [Docket No. 4], (the “Joint
        Administration Motion”),

     c. “Motion of the Debtors for Entry of Interim and Final Orders (I) Approving Continued
        Use of Cash Management System; (II) Authorizing Banks to Honor Certain Transfers;
        (III) Suspending the Requirements of 11 U.S.C. § 345(b); (IV) Permitting the Debtors to
        Continue to Perform Intercompany Transactions; and (V) Granting Related Relief,” dated
        May 19, 2021 [Docket No. 5], (the “Cash Management Motion”),



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Hospitality Investors Trust, Inc. (3668) and Hospitality Investors Trust Operating Partnership, L.P.
    (0136). The Debtors’ executive offices are located at Park Avenue Tower, 65 East 55th Street, Suite 801, New
    York, NY 10022.
           Case 21-10831-CTG         Doc 56     Filed 05/27/21    Page 2 of 36




d. “Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Pay
   All Prepetition Trade and Other Unimpaired Claims in the Ordinary Course of Business,
   (II) Authorizing Financial Institutions to Honor and Process Checks and Transfers Related
   to Such Obligations, and (III) Granting Related Relief,” dated May 19, 2021 [Docket No.
   6], (the “Trade Motion”),

e. “Joint Prepackaged Chapter 11 Plan for Hospitality Investors Trust, Inc., and Hospitality
   Investors Trust Operating Partnership, L.P.,” dated May 18, 2021 [Docket No. 7], (the
   “Joint Plan”),

f. “Disclosure Statement for Joint Prepackaged Chapter 11 Plan for Hospitality Investors
   Trust, Inc., and Hospitality Investors Trust Operating Partnership, L.P.,” dated May 18,
   2021 [Docket No. 8], (the “Disclosure Statement”),

g. “Declaration of Stephenie Kjontvedt on Behalf of Epiq Corporate Restructuring, LLC
   Regarding Tabulation of Ballots Cast on the Joint Prepackaged Chapter 11 Plan for
   Hospitality Investors Trust, Inc. and Hospitality Investors Trust Operating Partnership,
   L.P,” dated May 19, 2021 [Docket No. 9], (the “Kjontvedt Declaration”),

h. “Application of the Debtors for Entry of Order Appointing Epiq Corporate Restructuring,
   LLC as Claims and Noticing Agent Effective as of Petition Date,” dated May 19, 2021
   [Docket No. 10], (the “Epiq 156(c) Application”),

i. “Motion of Debtors for Interim and Final Orders Authorizing Debtors to (I) Pay Certain
   Prepetition Wages and Reimbursable Expenses; (II) Pay and Honor Certain Employee
   Obligations; (III) Continue Employee Benefits Programs, and (IV) Granting Related
   Relief,” dated May 19, 2021 [Docket No. 12], (the “Wages Motion”),

j. “Debtors’ Motion for Entry of Interim and Final Orders (I) Establishing Notification
   Procedures and Approving Restrictions on Certain Transfers of Interests in Hospitality
   Investors Trust, Inc.; and (II) Granting Related Relief,” dated May 19, 2021 [Docket No.
   14], (the “NOL Motion”),

k. “Debtors’ Motion for Entry of an Order (I) Scheduling, and Shortening Notice of,
   Combined Hearing on Adequacy of Disclosure Statement and Confirmation of
   Prepackaged Plan; (II) Approving Procedures for Objecting to Disclosure Statement and
   Prepackaged Plan; (III) Approving Prepetition Solicitation Procedures, Form of Ballot,
   and Form and Manner of Notice of Commencement, Combined Hearing, and Objection
   Deadline; (IV) Approving Notice and Objection Procedures for the Assumption of
   Executory Contracts and Unexpired Leases; (V) Conditionally (A) Directing the U.S.
   Trustee Not to Appoint a Creditors Committee, (B) Directing the United States Trustee
   Not to Convene Section 341(a) Meeting of Creditors and (C) Waiving Requirement of
   Filing Schedules and Statements, List of Equity Security Holders, and Rule 2015.3
   Reports; and (VI) Granting Related Relief,” dated May 19, 2021 [Docket No. 15], (the
   “Scheduling Motion”),
          Case 21-10831-CTG         Doc 56    Filed 05/27/21     Page 3 of 36




l. “Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
   to (A) Obtain Postpetition Financing, (B) Use Cash Collateral, and (C) Grant Liens and
   Superpriority Administrative Expense Claims; (II) Modifying the Automatic Stay; (III)
   Scheduling a Final Hearing; and (IV) Granting Related Relief,” dated May 19, 2021
   [Docket No. 16], (the “DIP Motion”),

m. “Notice of Filing Revised Proposed Order (I) Scheduling, and Shortening the Notice for,
   Combined Hearing on Adequacy of Disclosure Statement and Confirmation of Pre-
   Packaged Plan; (II) Approving Procedures for Objecting to Disclosure Statement and Pre-
   Packaged Plan; (III) Approving Prepetition Solicitation Procedures and Form and Manner
   of Notice of Commencement, Combined Hearing, and Objection Deadline; (IV)
   Approving Notice and Objection Procedures for the Assumption of Executory Contracts
   and Unexpired Leases; (V) Conditionally (A) Directing the U.S. Trustee Not to Appoint a
   Creditors Committee, (B) Directing the United States Trustee Not to Convene Section
   341(a) Meeting of Creditors and (C) Waiving Requirement of Filing Schedules and
   Statements, List of Equity Security Holders, and Rule 2015.3 Reports; and (VI) Granting
   Related Relief,” dated May 20, 2021 [Docket No. 36], (the “Revised Scheduling Notice”),

n. “Notice of Filing Revised Proposed Interim Order (I) Authorizing the Debtors to (A)
   Obtain Postpetition Financing, (B) Use Cash Collateral, and (C) Grant Liens and
   Superpriority Administrative Expense Claims; (II) Modifying the Automatic Stay; (III)
   Scheduling a Final Hearing; and (IV) Granting Related Relief,” dated May 20, 2021
   [Docket No. 37], (the “Revised DIP Notice”),

o. “Order (A) Directing Joint Administration of Chapter 11 Cases and (B) Granting Related
   Relief,” dated May 20, 2021 [Docket No. 39], (the “Joint Administration Order”),

p. “Interim Order (I) Approving Continued Use of Cash Management System; (II)
   Authorizing Banks to Honor Certain Transfers; (III) Suspending the Requirements of 11
   U.S.C. § 345(B); (IV) Permitting the Debtors to Continue to Perform Intercompany
   Transactions; and (V) Granting Related Relief,” dated May 20, 2021 [Docket No. 40], (the
   “Interim Cash Management Order”),

q. “Interim Order (I) Authorizing the Debtors to Pay All Prepetition Trade and Other
   Unimpaired Claims in the Ordinary Course of Business, (II) Authorizing Financial
   Institutions to Honor and Process Checks and Transfers Related to Such Obligations, and
   (III) Granting Related Relief,” dated May 20, 2021 [Docket No. 41], (the “Interim Trade
   Order”),

r. “Order Appointing Epiq Corporate Restructuring, LLC as Claims and Noticing Agent
   Effective as of Petition Date,” dated May 20, 2021 [Docket No. 42], (the “Epiq Order”),
              Case 21-10831-CTG         Doc 56    Filed 05/27/21     Page 4 of 36




  s. “Interim Order Authorizing Debtors to (I) Pay Certain Prepetition Wages and
     Reimbursable Expenses; (II) Pay and Honor Certain Employee Obligations; (III) Continue
     Employee Benefits Programs, and (IV) Granting Related Relief,” dated May 20, 2021
     [Docket No. 43], (the “Interim Wages Order”),

  t. “Debtors’ Application for Entry of an Order Authorizing the Retention and Employment
     of Proskauer Rose LLP as Attorneys for the Debtors and Debtors in Possession Effective
     as of the Petition Date,” dated May 20, 2021 [Docket No. 45], (the “Proskauer Rose
     Application”),

  u. “Debtors’ Application to Retain and Employ Potter Anderson & Corroon LLP as Co-
     Counsel to the Debtors and Debtors in Possession Pursuant to Section 327(a) of the
     Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and Local Rule 2014-1, Effective
     as of the Petition Date,” dated May 20, 2021 [Docket No. 46], (the “Potter Anderson
     Application”),

  v. “Debtors’ Application for Entry of an Order (I) Authorizing the Retention and
     Employment of Jefferies LLC as Investment Banker for the Debtors and Debtors in
     Possession Pursuant to 11 U.S.C. §§ 327(a) and 328(a), Effective as of the Petition Date
     and (II) Waiving Certain Time-Keeping Requirements,” dated May 20, 2021 [Docket No.
     47], (the “Jefferies Application”),

  w. “Application of the Debtors for Authority to Retain and Employ Epiq Corporate
     Restructuring, LLC as Administrative Advisor Effective as of Petition Date,” dated May
     20, 2021 [Docket No. 48], (the “Epiq Administrative Advisor Application”), and

  x. “Notice of (I) Commencement of Prepackaged Chapter 11 Bankruptcy Cases; (II)
     Combined Hearing on the Disclosure Statement, Confirmation of the Prepackaged Joint
     Plan of Reorganization, and Related Matters; and (III) Objection Deadlines and Summary
     of the Debtors’ Prepackaged Joint Plan of Reorganization,” dated May 21, 2021, (the
     “Combined Notice”), a copy of which is annexed hereto as Exhibit A,

by causing true and correct copies of the:

      i.   Riggins Declaration, Joint Administration Motion, Cash Management Motion, Trade
           Motion, Joint Plan, Disclosure Statement, Kjontvedt Declaration, Epiq 156(c)
           Application, Wages Motion, NOL Motion, Scheduling Motion, DIP Motion, Revised
           Scheduling Notice, Revised DIP Notice, Joint Administration Order, Interim Cash
           Management Order, Interim Trade Order, Epiq Order, Interim Wages Order,
           Proskauer Rose Application, Potter Anderson Application, Jefferies Application, Epiq
           Administrative Advisor Application, and Combined Notice to be enclosed securely in
           separate postage pre-paid envelopes and delivered via first class mail to those parties
           listed on the annexed Exhibit B,
             Case 21-10831-CTG          Doc 56     Filed 05/27/21     Page 5 of 36




     ii.   Cash Management Motion and Interim Cash Management Order to be enclosed
           securely in a separate postage pre-paid envelope and delivered via first class mail to a
           party listed on the annexed Exhibit C,

    iii.   NOL Motion to be enclosed securely in separate postage pre-paid envelopes and
           delivered via first class mail to those parties listed on the annexed Exhibit D,

    iv.    Wages Motion and Wages Order to be enclosed securely in a separate postage pre-
           paid envelope and delivered via first class mail to a party listed on the annexed
           Exhibit E,

     v.    Riggins Declaration, Joint Administration Motion, Cash Management Motion, Trade
           Motion, Joint Plan, Disclosure Statement, Kjontvedt Declaration, Epiq 156(c)
           Application, Wages Motion, NOL Motion, Scheduling Motion, DIP Motion, Revised
           Scheduling Notice, Revised DIP Notice, Joint Administration Order, Interim Cash
           Management Order, Interim Trade Order, Epiq Order, Interim Wages Order,
           Proskauer Rose Application, Potter Anderson Application, Jefferies Application, Epiq
           Administrative Advisor Application, and Combined Notice to be delivered via
           electronic mail to those parties listed on the annexed Exhibit F,

    vi.    Cash Management Motion and Interim Cash Management Order to be delivered via
           electronic mail to those parties listed on the annexed Exhibit G,

    vii.   NOL Motion to be delivered via electronic mail to those parties listed on the annexed
           Exhibit H, and

   viii.   Wages Motion and Wages Order to be delivered via electronic mail to a party listed
           on the annexed Exhibit I.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                 /s/ Angharad Bowdler
                                                                 Angharad Bowdler
Sworn to before me this
21st day of May, 2021
/s/ Amy E. Lewis__________________
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022
Case 21-10831-CTG   Doc 56   Filed 05/27/21   Page 6 of 36




                    EXHIBIT A
                Case 21-10831-CTG               Doc 56       Filed 05/27/21        Page 7 of 36




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re                                                                Chapter 11

    HOSPITALITY INVESTORS TRUST, INC., et al.,1                          Case No. 21-10831 (CTG)

                    Debtors.                                             (Jointly Administered)



              NOTICE OF (I) COMMENCEMENT OF PREPACKAGED
           CHAPTER 11 BANKRUPTCY CASES; (II) COMBINED HEARING
           ON THE DISCLOSURE STATEMENT, CONFIRMATION OF THE
        PREPACKAGED JOINT PLAN OF REORGANIZATION, AND RELATED
        MATTERS; AND (III) OBJECTION DEADLINES AND SUMMARY OF THE
          DEBTORS’ PREPACKAGED JOINT PLAN OF REORGANIZATION

TO:         ALL HOLDERS OF CLAIMS AGAINST, AND HOLDERS OF EQUITY INTERESTS
            IN, HOSPITALITY INVESTORS TRUST, INC. AND HOSPITALITY INVESTORS
            TRUST OPERATING PARTNERSHIP, L.P., AND ALL OTHER PARTIES IN
            INTERESTS IN THE ABOVE-CAPTIONED CHAPTER 11 CASES.

NOTICE IS HEREBY GIVEN as follows:

        On May 19, 2021 (the “Petition Date”), Hospitality Investors Trust, Inc. and Hospitality
Investors Trust Operating Partnership, L.P., as debtors in the above-captioned chapter 11 cases
(collectively, the “Debtors”), filed with the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”): (a) petitions for relief under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”); (b) the Joint Prepackaged Chapter 11 Plan for
Hospitality Investors Trust, Inc. and Hospitality Investors Trust Operating Partnership, L.P. dated
May 18, 2021 [ECF No. 7] (as it may be amended or modified, the “Plan”); and (c) the Disclosure
Statement for the Joint Prepackaged Chapter 11 Plan for Hospitality Investors Trust, Inc. and
Hospitality Investors Trust Operating Partnership, L.P. dated May 18, 2021 [ECF No. 8] (as it
may be amended or modified, the “Disclosure Statement”) pursuant to sections 1125 and l126(b)
of the Bankruptcy Code.2 Additionally, attached to the Plan as Exhibit A is that certain Contingent

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Hospitality Investors Trust, Inc. (3668); and Hospitality Investors Trust Operating Partnership, L.P.
(0136). The Debtors’ executive offices are located at Park Avenue Tower, 65 East 55th Street, Suite 801, New York,
NY 10022.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Plan or the
Disclosure Statement, as applicable. The statements contained herein are summaries of the provisions contained in
the Disclosure Statement and the Plan and do not purport to be precise or complete statements of all the terms and
provisions of the Plan or documents referred therein. To the extent there is a discrepancy between the terms herein
and the Plan or Disclosure Statement, the Plan or Disclosure Statement, as applicable, shall govern and control. For
a more detailed description of the Plan, please refer to the Disclosure Statement.
              Case 21-10831-CTG          Doc 56       Filed 05/27/21    Page 8 of 36




Value Rights Agreement, to be entered into as of the Effective Date by and between HIT and the
CVR Agent (as it may be amended or modified, the “CVR Agreement”), which will govern
distributions under the Plan to holders of Existing HIT Common Equity Interests.

        Copies of the Plan, Disclosure Statement, and all related exhibits, including the CVR
Agreement, may be obtained upon request of the Debtors’ proposed counsel at the address
specified below and are on file with the Clerk of the Bankruptcy Court. If you are the holder of
a General Unsecured Claim against the Debtors, or the holder of Existing HIT Common
Equity Interests, a summary of the Plan’s treatment of your Claim and/or Existing HIT
Common Equity Interests can be found below. Please refer to the entire Plan, Disclosure
Statement, and CVR Agreement for a complete description of the Plan’s treatment of all Claims
and Interests.

        Parties may also obtain a copy of the Plan, Disclosure Statement, and all related exhibits,
including the CVR Agreement, through Epiq Corporate Restructuring, LLC (the “Solicitation
Agent”)       by:    (i)     accessing      the     Debtors’     restructuring      website      at
http://dm.epiq11.com/HospitalityInvestorsTrust; or (ii) emailing HITREITinfo@epiqglobal.com.
If you have any questions about these Chapter 11 Cases or anything contained in this notice or the
aforementioned documents, you may call the Solicitation Agent at the numbers listed below:

       Toll Free U.S.: (855) 654-0941
       Non-U.S. Parties: +1 (503) 597-7673

        The Plan is a “prepackaged” plan of reorganization. The solicitation of votes on the Plan
concluded pre-bankruptcy. Only holders of Existing Preferred Equity Interests (Class 5) were
entitled to vote on the Plan. The Debtors believe that any alternative to confirmation of the Plan
could result in significant delays, litigation, and additional costs and, ultimately, could jeopardize
recoveries for holders of Allowed Claims and Interests.

                                 Information Regarding the Plan

        Voting Record Date/Deadline. The voting record date for determining which holders of
Class 5 Existing Preferred Equity Interests were entitled to vote on the Plan was May 17, 2021.
The voting deadline was May 18, 2021. As of the voting deadline, all holders of Interests entitled
to vote on the Plan, voted to accept the Plan.

        Objections to the Plan or Disclosure Statement. The deadline for filing objections to
the Plan or Disclosure Statement is June 14, 2021, at 5:00 p.m., prevailing Eastern Time (the
“Objection Deadline”). Any objection (each, an “Objection”) must: (a) be in writing; (b) comply
with the Federal Rules of Bankruptcy Procedure and the Bankruptcy Local Rules for the District
of Delaware; (c) state the name and address of the objecting party and the amount and nature of
the claim or interest beneficially owned by such entity; (d) state with particularity the legal and
factual basis for such objections, and, if practicable, a proposed modification to the Plan that would
resolve such objections; and (e) be served so as to be actually received no later than the Objection
Deadline by those parties who have filed a notice of appearance in the Debtors’ chapter 11 cases
as well as the following parties:


                                                  2
            Case 21-10831-CTG         Doc 56       Filed 05/27/21   Page 9 of 36




Debtors                                             Hospitality Investors Trust, Inc.
                                                    Park Avenue Tower,
                                                    65 East 55th Street, Suite 801
                                                    New York, NY 10022
                                                    Attn: HIT Chapter 11 Notices
                                                    Email: casenotices@hitreit.com

Proposed Co-Counsel for the Debtors                 Proskauer Rose LLP
                                                    70 West Madison
                                                    Suite 3800
                                                    Chicago, IL 60602
                                                    Attn: Jeff J. Marwil
                                                    (jmarwil@proskauer.com),
                                                    Paul V. Possinger
                                                    (ppossinger@proskauer.com), and
                                                    Jordan Sazant
                                                    (jsazant@proskauer.com)

                                                    - and -

                                                    Eleven Times Square
                                                    New York, NY 10036
                                                    Attn.: Joshua A. Esses
                                                    (jesses@proskauer.com)

                                                    Potter Anderson & Corroon LLP
                                                    1313 North Market Street
                                                    Wilmington, DE 19801
                                                    Attn: Jeremy W. Ryan
                                                    (jryan@potteranderson.com); and
                                                    R. Stephen McNeill
                                                    (rmcneill@potteranderson.com)

Plan Sponsor or Brookfield Investor                 Brookfield Strategic Real Estate Partners
                                                    II Hospitality REIT II LLC
                                                    250 Vesey Street, 11th Floor
                                                    New York, NY 10004
                                                    Attn: BPG Transactions Legal
                                                    Email: realestatenotices@brookfield.com

Counsel to the Plan Sponsor                         Cleary Gottlieb Steen & Hamilton LLP
or Brookfield Investor                              One Liberty Plaza
                                                    New York, NY 10006
                                                    Attn: Sean A. O’Neal (soneal@cgsh.com)

                                                    - and –


                                               3
               Case 21-10831-CTG            Doc 56        Filed 05/27/21     Page 10 of 36




                                                            Young Conaway Stargatt & Taylor, LLP
                                                            Rodney Square, 1000 King Street
                                                            Wilmington, DE 19801
                                                            Attn: Pauline K. Morgan
                                                            (pmorgan@ycst.com)

United States Trustee                                       Office of the United States Trustee
                                                            844 King Street, Suite 2207
                                                            Lockbox 35
                                                            Wilmington, DE 19801
                                                            Attn: Joseph J. McMahon, Jr.
                                                            (joseph.mcmahon@usdoj.gov)

UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN ACCORDANCE WITH
THIS NOTICE, IT MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT. AS
DESCRIBED BELOW, YOU ARE ADVISED TO CAREFULLY REVIEW AND
CONSIDER THE PLAN, INCLUDING THE DISCHARGE, RELEASE, EXCULPATION,
AND INJUNCTION PROVISIONS, AS YOUR RIGHTS MIGHT BE AFFECTED.

                                     Summary of Plan Treatment

        The following chart summarizes the classification of Claims and Interests under the Plan
and the treatment, voting status, and estimated recovery under the Plan of each Class of Claims
against and Interests in the Debtors. This chart is only a summary. Reference should be made to
the entire Disclosure Statement and the Plan for a complete description.

    Class                Designation                      Impairment       Entitled to        Estimated
                                                                             Vote             Recovery
    1       Secured Claims                                    No              No                100%
    2       Unsecured Priority Claims                         No              No                100%
    3       General Unsecured Claims                          No              No                100%
    4       Intercompany Claims                               No              No                100%
    5       5A Existing HIT Preferred Interests               Yes             Yes                0%
            5B Existing HITOP Preferred Interests             Yes             Yes              11–62%
    6       Existing HIT Common Equity Interests              Yes             No                 0%3
    7       Intercompany Interests                            No              No                100%

                  Non-Voting Status of Holders of Certain Claims and Interests

        As set forth above, all holders of Claims and of Existing HIT Common Equity Interests
and Intercompany Interests are not entitled to vote on the Plan. As a result, such parties did not
receive any ballots and other related solicitation materials in order to vote on the Plan. Claims and
Interests in Classes 1, 2, 3, 4, and 7 are Unimpaired under the Plan, and therefore, are presumed to
have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Each holder of an

3
    This estimate excludes the value, if any, of the CVRs, which are speculative and may ultimately have no or
minimal value.

                                                      4
              Case 21-10831-CTG          Doc 56       Filed 05/27/21    Page 11 of 36




Allowed Interest in Class 5 is impaired and entitled to vote either to accept or to reject the Plan.
Only those votes cast by holders of Allowed Interests in Class 5 were counted in determining
whether acceptances have been received sufficient in number and amount to obtain Confirmation,
and Class 5 has accepted the Plan. Holders of Class 6 Existing HIT Common Equity Interests in
the Debtors are Impaired and shall receive no distribution under the Plan on account of such
Interests (except for the CVRs) and, therefore, are deemed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code.

                      Summary Treatment of General Unsecured Claims

        On or as soon as reasonably practicable after the Effective Date, except to the extent that a
holder of an Allowed General Unsecured Claim, together with the Debtors, agrees to a less
favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and in
exchange for each Allowed General Unsecured Claim, each holder of an Allowed General
Unsecured Claim shall (i) have its Allowed General Unsecured Claim reinstated, and paid in full,
on the later to occur of the Effective Date or when such Allowed General Unsecured Claim
becomes due in the ordinary course of the Debtors’ or Reorganized Debtors’ business operations
or (ii) have its Allowed General Unsecured Claim otherwise rendered Unimpaired pursuant to
section 1124 of the Bankruptcy Code.

               Summary Treatment of Existing HIT Common Equity Interests

        On the Effective Date, the Allowed Existing HIT Common Equity Interests shall be
cancelled, extinguished and discharged in exchange for each holder receiving one CVR in respect
of each share of the Allowed Existing HIT Common Equity Interests outstanding immediately
prior to the Effective Date and such holders shall be automatically deemed to have accepted the
terms of the CVR Agreement and to be a party thereto, in each case in accordance with the terms
of the CVR Agreement.

        Notwithstanding the foregoing, the Plan Sponsor has agreed that, on the Effective Date,
any Existing HIT Common Equity Interests held by the Plan Sponsor shall be deemed to be fully
vested, and shall not entitle the Plan Sponsor to any distributions of CVRs.

“CVR” or “CVRs” means the contingent value rights of holders of Existing HIT Common Equity
Interests, to receive contingent Cash payments pursuant to this Plan and the CVR Agreement.

                       Discharge, Injunctions, Exculpation, and Releases

        Please be advised that the Plan contains certain discharge, release, exculpation, and
injunction provisions as follows:

Discharge of Claims

        Upon the Effective Date and in consideration of the Plan Distributions to be made under
the Plan, except as otherwise expressly provided herein, each holder (as well as any
representatives, trustees, or agents on behalf of each holder) of a Claim or Interest and any affiliate
of such holder shall be deemed to have forever waived, released, and discharged the Debtors, to
the fullest extent permitted by section 1141 of the Bankruptcy Code, of and from any and all

                                                  5
             Case 21-10831-CTG          Doc 56       Filed 05/27/21    Page 12 of 36




Claims, Interests, rights, and liabilities that arose prior to the Effective Date. Upon the Effective
Date, all such Entities shall be forever precluded and enjoined, pursuant to section 524 of the
Bankruptcy Code, from prosecuting or asserting any such discharged Claim against or terminated
Interest in the Debtors against the Debtors, the Reorganized Debtors, or any of their assets or
property, whether or not such holder has filed a Proof of Claim and whether or not the facts or
legal bases therefor were known or existed prior to the Effective Date.

       “Claim” means any “claim” as defined in section 101(5) of the Bankruptcy Code against
       the Debtors or property of the Debtors, including any Claim arising after the Petition Date.

       “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

       “Interest” means the interest (whether legal, equitable, contractual, or otherwise) of any
       holders of any class of Equity Securities of the Debtors, represented by shares of common
       or preferred stock, limited partnership interests or other instruments evidencing an
       ownership interest in the Debtors, whether or not certificated, transferable, voting or
       denominated “stock” or a similar security, or any option, warrant or right, contractual or
       otherwise, to acquire any such interest, including, for the avoidance of doubt, the
       (a) Existing HIT Common Equity Interests, (b) Incentive Equity Awards, (c) Existing
       Preferred Equity Interests, and (d) any Claim that is determined to be subordinated to the
       status of an Equity Security by Final Order of the Bankruptcy Court, whether under general
       principles of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Releases by Debtors

        Pursuant to section 1123(b) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan or the Confirmation Order, on and after the Effective Date,
for good and valuable consideration, including their cooperation and contributions to the
Chapter 11 Cases, the Released Parties shall be deemed released and discharged by the
Debtors and their Estates from any and all Claims, obligations, debts, rights, suits, damages,
Causes of Action, remedies, and liabilities whatsoever, whether known or unknown, foreseen
or unforeseen, asserted or unasserted, existing, or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, violations of federal or state laws, or otherwise,
including Avoidance Actions, those Causes of Action based on veil piercing or alter-ego
theories of liability, contribution, indemnification, joint liability, or otherwise that the
Debtors, their Estates or their affiliates would have been legally entitled to assert in their
own right (whether individually or collectively) or on behalf of the holder of any Claim or
Interest or other Entity or that any holder of a Claim or Interest or other Entity would have
been legally entitled to assert derivatively for or on behalf of the Debtors, or their Estates,
based on, relating to or in any manner arising from, in whole or in part, the Debtors, their
Estates, the purchase, sale, or rescission of the purchase or sale of any security of the Debtors,
the subject matter of, or the transactions or events giving rise to, any Claim or Interest that
is treated in the Plan, the business or contractual arrangements between the Debtors and
any Released Party, excluding any assumed Executory Contract or Unexpired Lease, the
restructuring of Claims and Interests prior to or in the Chapter 11 Cases, the negotiation,
formulation, or preparation of the Plan, the Disclosure Statement, the Restructuring
Support Agreement, the Plan Supplement, the Exit Facility Agreement, the DIP Credit

                                                 6
             Case 21-10831-CTG          Doc 56       Filed 05/27/21    Page 13 of 36




Agreement and other DIP Loan Documents, the Chapter 11 Cases, or, in each case, related
agreements, instruments, or other documents, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date, other than claims or liabilities arising out of or relating to any act or omission of a
Released Party that is determined in a Final Order to have constituted willful misconduct
(including, without limitation, actual fraud) or gross negligence; provided, that if any
Released Party directly or indirectly brings or asserts any Claim or Cause of Action that has
been released or is contemplated to be released pursuant to the Plan in any way arising out
of or related to any document or transaction that was in existence prior to the Effective Date
against any other Released Party, and such Released Party does not abandon such Claim or
Cause of Action upon request, then the release set forth in the Plan shall automatically and
retroactively be null and void ab initio with respect to the Released Party bringing or
asserting such Claim or Cause of Action; provided, further that the immediately preceding
proviso shall not apply to (i) any action by a Released Party in the Bankruptcy Court (or any
other court determined to have competent jurisdiction), including any appeal therefrom, to
prosecute the amount, priority, or secured status of any prepetition or ordinary course
administrative Claim against the Debtors or (ii) any release or indemnification provided for
in any settlement or granted under any other court order; provided that, in the case of (i) and
(ii), the Debtors shall retain all defenses related to any such action. Notwithstanding
anything contained herein to the contrary, the foregoing release shall not release any
obligation of any party under the Plan or any document, instrument, or agreement executed
to implement the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases described in the Plan, which includes by
reference each of the related provisions and definitions contained in the Plan, and further,
shall constitute its finding that each release described in the Plan is: (i) in exchange for the
good and valuable consideration provided by the Released Parties, a good faith settlement
and compromise of such Claims; (ii) in the best interests of the Debtors and all holders of
Interests and Claims; (iii) fair, equitable and reasonable; (iv) given and made after due notice
and opportunity for hearing; and (v) a bar to the Debtors asserting any claim, Cause of
Action or liability related thereto, of any kind whatsoever, against any of the Released Parties
or their property.

       “Cause of Action” means any claims, interests, damages, remedies, causes of action,
       demands, rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers,
       privileges, licenses, liens, indemnities, guaranties, and franchises of any kind or character
       whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter
       arising, contingent or non-contingent, liquidated or unliquidated, secured or unsecured,
       assertable, directly or derivatively, matured or unmatured, suspected or unsuspected, in
       contract, tort, law, equity, or otherwise. Causes of Action also include: (i) all rights of
       setoff, counterclaim, or recoupment and claims under contracts or for breaches of duties
       imposed by law; (ii) the right to object to or otherwise contest Claims or Interests;
       (iii) claims pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of the
       Bankruptcy Code; and (iv) such claims and defenses as fraud, mistake, duress, and usury,
       and any other defenses set forth in section 558 of the Bankruptcy Code.


                                                 7
             Case 21-10831-CTG          Doc 56       Filed 05/27/21    Page 14 of 36




       “Released Parties” means (a) the Debtors, (b) the Non-Debtor Subsidiaries, (c) the
       Reorganized Debtors, (d) the Plan Sponsor, (e) the DIP Lender, (f) the DIP Agent, and
       (g) for each of the foregoing Entities in (a) through (f), each such Entity’s (and each such
       Entity’s current and former affiliates’ and subsidiaries’) predecessors, successors and
       assigns, current and former equity holders (regardless of whether such interests are held
       directly or indirectly), directors, officers, managers, principals, stockholders, shareholders,
       members, employees, agents, advisory board members, financial advisors, partners,
       attorneys, accountants, managed accounts or funds, management companies, fund
       advisors, investment bankers, consultants, representatives, and other professionals, each in
       their capacity as such; provided, however, that a holder of an Existing HIT Common Equity
       Interest, in such capacity, shall not be a Released Party.
Releases by Releasing Parties

        Except as otherwise specifically provided in the Plan or the Confirmation Order, on
and after the Effective Date, for good and valuable consideration, including the obligations
of the Debtors under the Plan, the Plan Consideration and other contracts, instruments,
releases, agreements, or documents executed and delivered in connection with this Plan, each
Releasing Party shall be deemed to have consented to the Plan and the restructuring
embodied herein for all purposes, and shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever released and discharged the Released Parties from
any and all Claims, Interests, obligations, debts, rights, suits, damages, Causes of Action,
remedies, and liabilities whatsoever, whether known or unknown, foreseen or unforeseen,
asserted or unasserted, existing or hereinafter arising, in law, equity, or otherwise, whether
for tort, fraud, contract, violations of federal or state laws, or otherwise, including Avoidance
Actions, those Causes of Action based on veil piercing or alter-ego theories of liability,
contribution, indemnification, joint liability, or otherwise that such Releasing Party would
have been legally entitled to assert (whether individually or collectively), based on, relating
to or in any manner arising from, in whole or in part, the Debtors, the Estates, the
liquidation, the Chapter 11 Cases, the purchase, sale, or rescission of the purchase or sale of
any security of the Debtors, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in the Plan, the business or contractual arrangements
between the Debtors and any Releasing Party, excluding any assumed Executory Contract
or Unexpired Lease, the restructuring of Claims and Interests prior to or in the Chapter 11
Cases, the negotiation, formulation, or preparation of the Plan, the Disclosure Statement, the
Restructuring Support Agreement, the Plan Supplement, the DIP Credit Agreement and
other DIP Loan Documents, the Exit Facility Agreement, the Existing Preferred Equity
Interests, the Existing HIT Common Equity Interests, the New HIT Common Equity
Interests, the New HITOP Interests, the Amended Constituent Documents, or, in each case,
related agreements, instruments, or other documents, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date, other than claims or liabilities arising out of or relating to any act or omission of a
Released Party that is determined in a Final Order to have constituted willful misconduct
(including, without limitation, actual fraud) or gross negligence; provided that any holder of
a Claim or Interest that objects to the releases contained in the Plan shall not receive the
benefit of the releases set forth in the Plan (even if for any reason otherwise entitled).
Notwithstanding anything contained herein to the contrary, the foregoing release shall not

                                                 8
              Case 21-10831-CTG        Doc 56       Filed 05/27/21    Page 15 of 36




release any obligation of any party (i) under the Plan or any document, instrument, or
agreement executed to implement the Plan, (ii) under any Executory Contract or Unexpired
Lease assumed under the Plan, or (iii) any contract or lease between a Non-Debtor
Subsidiary and a Releasing Party.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases described in the Plan, which includes by
reference each of the related provisions and definitions contained in the Plan, and further,
shall constitute its finding that each release described in the Plan is: (i) in exchange for the
good and valuable consideration provided by the Released Parties, a good faith settlement
and compromise of such Claims; (ii) in the best interests of the Debtors and all holders of
Interests and Claims; (iii) fair, equitable, and reasonable; and (iv) given and made after due
notice and opportunity for hearing..

       “Releasing Parties” means collectively and solely in their capacity as such, (a) each
       Released Party, and (b) as to each of the foregoing Entities, each such Entity’s (and each
       such Entity’s current and former affiliates’ and subsidiaries’) predecessors, successors and
       assigns, current and former equity holders (regardless of whether such interests are held
       directly or indirectly), directors and officers (and any professionals for such directors and
       officers, in their capacity as such), managers, principals, stockholders, shareholders,
       members, employees, agents, advisory board members, financial advisors, partners,
       attorneys, accountants, managed accounts or funds, management companies, fund
       advisors, investment bankers, consultants, representatives, and other professionals;
       provided that the current or former directors, officers, managers, and employees of the
       Debtors shall not grant releases against the Debtors or Reorganized Debtors with respect
       to the Indemnification Agreements and Employee Arrangements; provided further,
       however, that a holder of an Existing HIT Common Equity Interest, in such capacity, shall
       not be a Releasing Party.
Exculpation

        On the Effective Date, except as otherwise provided in the Plan or the Confirmation
Order, for good and valuable consideration, to the maximum extent permissible under
applicable law, none of the Exculpated Parties shall have or incur any liability to any holder
of any Claim or Interest or any other Person for any act or omission in connection with, or
arising out of the Debtors’ restructuring, including the negotiation, implementation and
execution of the Plan, this Disclosure Statement, the Restructuring Support Agreement, the
Plan Supplement, the Chapter 11 Cases, the solicitation of votes for and the pursuit of
confirmation of this Plan, the consummation of this Plan, the administration of this Plan, or
the property to be distributed under this Plan, including all documents ancillary thereto, all
decisions, actions, inactions, and alleged negligence or misconduct relating thereto and all
activities leading to the promulgation and confirmation of this Plan except for gross
negligence or willful misconduct, each as determined by a Final Order of the Bankruptcy
Court. For purposes of the foregoing, it is expressly understood that any act or omission
effected with the approval of the Bankruptcy Court conclusively will be deemed not to
constitute gross negligence or willful misconduct unless the approval of the Bankruptcy
Court was obtained by fraud or misrepresentation, and in all respects, the applicable Persons

                                                9
             Case 21-10831-CTG          Doc 56     Filed 05/27/21     Page 16 of 36




shall be entitled to rely on the advice of counsel with respect to their duties and
responsibilities under, or in connection with, the Chapter 11 Cases, the Plan, and
administration thereof. The Exculpated Parties have, and upon confirmation of the Plan
shall be deemed to have, participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code with regard to the distributions of the securities pursuant
to the Plan and, therefore, are not, and on account of such distributions shall not be, liable
at any time for the violation of any applicable law, rule or regulation governing the
solicitation of acceptances or rejections of the Plan or such distributions made pursuant to
the Plan.

       “Exculpated Parties” means collectively and solely in their capacity as such, (a) the
       Debtors, (b) the Plan Sponsor, (c) the DIP Lender, (d) the DIP Agent, and (e) for each of
       the foregoing Entities in (a) through (d), each such Entity’s (and each such Entity’s current
       and former affiliates’ and subsidiaries’) predecessors, successors and assigns, current and
       former equity holders (regardless of whether such interests are held directly or indirectly),
       directors, officers, managers, principals, stockholders, shareholders, members, employees,
       agents, advisory board members, financial advisors, partners, attorneys, accountants,
       managed accounts or funds, management companies, fund advisors, investment bankers,
       consultants, representatives, and all other retained Professional Persons (in each case solely
       to the extent serving in such capacity as of the Petition Date).

Injunction

         (a)    Except as otherwise specifically provided in the Plan or the Confirmation
Order, as of the Confirmation Date, but subject to the occurrence of the Effective Date, all
Persons or Entities, and all other parties in interest, along with their present or former
employees, agents, officers, directors, principals, representatives, and affiliates are, with
respect to any Claims or Interests being released, exculpated, or discharged pursuant to this
Plan, permanently enjoined after the Confirmation Date from: (i) commencing, conducting,
or continuing in any manner, directly or indirectly, any suit, action, or other proceeding of
any kind (including any proceeding in a judicial, arbitral, administrative, or other forum)
against or affecting the Debtors, their Estates or any of their property, wherever located, or
any direct or indirect transferee of any property, wherever located, of, or direct or indirect
successor in interest to, any of the foregoing Persons or any property, wherever located, of
any such transferee or successor; (ii) enforcing, levying, attaching (including any pre-
judgment attachment), collecting, or otherwise recovering by any manner or means, whether
directly or indirectly, any judgment, award, decree, or order against the Debtors, or their
Estates or any of their property, wherever located, or any direct or indirect transferee of any
property, wherever located, of, or direct or indirect successor in interest to, any of the
foregoing Persons, or any property, wherever located, of any such transferee or successor;
(iii) creating, perfecting, or otherwise enforcing in any manner, directly or indirectly, any
encumbrance of any kind against the Debtors or their Estates or any of their property,
wherever located, or any direct or indirect transferee of any property, of, or successor in
interest to, any of the foregoing Persons; (iv) acting or proceeding in any manner, in any
place whatsoever, that does not conform to or comply with the provisions of the Plan to the
full extent permitted by applicable law (including, without limitation, commencing or
continuing, in any manner or in any place, any action that does not comply with or is

                                                 10
             Case 21-10831-CTG         Doc 56    Filed 05/27/21     Page 17 of 36




inconsistent with the provisions of the Plan) to the fullest extent permitted by applicable law;
or (v) asserting any right of setoff, subrogation, or recoupment of any kind against any
obligation due from the Debtors or their Estates, or against the property or interests in
property of the Debtors or their Estates. Such injunction shall extend to any successors or
assignees of the Debtors and their properties and interest in properties; provided, however,
that nothing contained herein shall preclude such Persons from exercising their rights, or
obtaining benefits, pursuant to and consistent with the terms of the Plan.

       (b)   By accepting Plan Distributions, each holder of an Allowed Claim or Interest
will be deemed to have specifically consented to the injunctions set forth in Section 12.6 of
the Plan.

       “Person” means any individual, corporation, partnership, association, indenture trustee,
       limited liability company, cooperative, organization, joint stock company, joint venture,
       estate, fund, trust, unincorporated organization, Governmental Unit or any political
       subdivision thereof, or any other entity or organization of whatever nature.

       “Plan Distribution” means the distribution of the Plan Consideration under the Plan.

       “Plan Consideration” means, with respect to any Class of Claims or Interests entitled to
       distributions under this Plan, one or more of Cash, CVRs, New HIT Common Equity
       Interests, or New HITOP Interests, as applicable.

                          Hearing on Confirmation of the Plan and
                          the Adequacy of the Disclosure Statement

        The hearing to consider the adequacy of the Disclosure Statement, any objections to the
Disclosure Statement, confirmation of the Plan, any objections thereto, and any other matter that
may properly come before the Bankruptcy Court (the “Combined Hearing”) will be held via Zoom
before the Honorable Craig T. Goldblatt, United States Bankruptcy Judge of the United States
Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom
No. 2, Wilmington, DE 19801, on June 23, 2021, at 11:00 a.m., prevailing Eastern Time. Please
be advised that, subject to the terms and conditions of the Restructuring Support Agreement, the
Combined Hearing may be continued from time to time by the Bankruptcy Court or the Debtors
without further notice other than by such adjournment being announced in open court or in the
filing of a notice or a hearing agenda in these Chapter 11 Cases with the Bankruptcy Court and
served on other parties entitled to notice.

                          [Remainder of page intentionally left blank]




                                                11
          Case 21-10831-CTG   Doc 56    Filed 05/27/21   Page 18 of 36




Dated: May 21, 2021               Respectfully submitted,
       Wilmington, Delaware
                                  POTTER ANDERSON & CORROON LLP

                                  /s/ Jeremy W. Ryan
                                  Jeremy W. Ryan (DE Bar No. 4057)
                                  R. Stephen McNeill (DE Bar No. 5210)
                                  1313 North Market Street
                                  Wilmington, DE 19801
                                  Telephone: (302) 984-6000
                                  Facsimile: (302) 658-1192
                                  Email: jryan@potteranderson.com
                                          rmcneill@potteranderson.com

                                  -and-

                                  PROSKAUER ROSE LLP
                                  Jeff J. Marwil (pro hac vice pending)
                                  Paul V. Possinger (pro hac vice pending)
                                  Jordan E. Sazant (DE Bar No. 6515)
                                  70 West Madison, Suite 3800
                                  Chicago, IL 60602
                                  Telephone: (312) 962-3550
                                  Facsimile: (312) 962-3551
                                  Email: jmarwil@proskauer.com
                                          ppossinger@proskauer.com
                                          jsazant@proskauer.com

                                  -and-

                                  PROSKAUER ROSE LLP
                                  Joshua A. Esses (pro hac vice pending)
                                  Eleven Times Square
                                  New York, NY 10036
                                  Telephone: (212) 969-3000
                                  Facsimile: (212) 969-2900
                                  Email: jesses@proskauer.com

                                  Proposed Attorneys for Debtors and Debtors in
                                  Possession




                                       12
Case 21-10831-CTG   Doc 56   Filed 05/27/21   Page 19 of 36




                    EXHIBIT B
                                            Hospitality Investors Trust
                           Case 21-10831-CTG       Doc 56 Filed 05/27/21
                                                    Service List
                                                                                Page 20 of 36

Claim Name                               Address Information
ALBUQUERQUE PLUMBING HEATING & COOLING   ATTN: PRESIDENT/GENERAL COUNSEL 4300 SECOND STREET NW ALBUQUERQUE NM 87107
ARCTIC ENGINEERING CO., INC.             ATTN: MARIA ARDAGNA 79 MAIN STREET EVERETT MA 02149
BROOKFIELD INVESTOR (DIP LENDER)         C/O CLEARY GOTTLIEB STEEN & HAMILTON LLP ATTN: SEAN O'NEAL AND KARA A. HAILEY
                                         ONE LIBERTY PLAZA NEW YORK NY 10006
BROOKFIELD INVESTOR (DIP LENDER)         C/O YOUNG CONAWAY STARGATT & TAYLOR, LLP ATTN: PAULINE K. MORGAN 1000 KING ST
                                         WILMINGTON DE 19801
CAPITOL DOCUMENT SOLUTIONS LLC           ATTN: PRESIDENT/GENERAL COUNSEL 12115 L PARKLAWN DRIVE ROCKVILLE MD 20852
CC6 INVESTMENT LTD.                      C/O BLACKROCK REAL ASSETS - REAL ESTATE ATTN: DAVID KELLY 40 EAST 52ND STREET
                                         NEW YORK NY 10022
CC6 INVESTMENT LTD.                      C/O BLACKROCK REAL ASSETS - REAL ESTATE ATTN: LAUREN LEIZMAN 40 EAST 52ND
                                         STREET NEW YORK NY 10022
CC6 INVESTMENT LTD.                      C/O BLACKROCK REAL ASSETS - REAL ESTATE ATTN: PAUL HOROWITZ 40 EAST 52ND
                                         STREET NEW YORK NY 10022
CC6 INVESTMENT LTD.                      C/O DECHERT LLP ATTN: MATTHEW B. GINSBURG 2929 ARCH STREET PHILADELPHIA PA
                                         19104-2808
CC6 INVESTMENT LTD.                      C/O DECHERT LLP ATTN: STEVEN G. KALNOKI 2929 ARCH STREET PHILADELPHIA PA
                                         19104-2808
CC6 INVESTMENT LTD.                      C/O MIDLAND LOAN SERVICES ATTN: JESSICA M. LOYD-MULLINS 10851 MASTIN, SUITE
                                         300 OVERLAND PARK KS 66210
CC6 INVESTMENT LTD.                      C/O MIDLAND LOAN SERVICES ATTN: MARGARET DEGROAT; RYAN HAGER 10851 MASTIN,
                                         SUITE 300 OVERLAND PARK KS 66210
CITIBANK, N.A., ADMIN/COLLATERAL AGENT   ATTN: DAVID K. BOUTON 388 GREENWICH STREET, 8TH FLOOR NEW YORK NY 10013
CITIBANK, N.A., ADMIN/COLLATERAL AGENT   C/O CITIGROUP GLOBAL MARKETS INC. ATTN: MICHAEL PICCIRILLO 388 GREENWICH
                                         STREET, 8TH FLOOR NEW YORK NY 10013
CITIBANK, N.A., ADMIN/COLLATERAL AGENT   C/O CITIGROUP GLOBAL MARKETS INC. ATTN: SAAD ZAMAN 388 GREENWICH STREET, 8TH
                                         FLOOR NEW YORK NY 10013
CITIBANK, N.A., ADMIN/COLLATERAL AGENT   C/O KEY BANK ATTN: SANJAY J. PATEL 11501 OUTLOOK ST. SUITE 300 OVERLAND PARK
                                         KS 66211
CLEARY GOTTLIEB STEEN & HAMILTON LLP     COUNSEL TO THE BROOKFIELD INVESTOR ATTN: SEAN O'NEAL AND KARA A. HAILEY ONE
                                         LIBERTY PLAZA NEW YORK NY 10006
DALTON SERVICE, INC.                     ATTN: PRESIDENT/GENERAL COUNSEL 1220 SOUTH THORNTON AVE PO BOX 968 DALTON GA
                                         30722-0968
DELAWARE DIVISION OF REVENUE             ATTN: ZILLAH FRAMPTON 820 N. FRENCH STREET WILMINGTON DE 19801
DELAWARE STATE TREASURY                  820 SILVER LAKE BLVD., SUITE 100 DOVER DE 19904
DISTRICT OF DELAWARE                     HERCULES BUILDING U.S. ATTORNEYS OFFICE 1313 N MARKET STREET WILMINGTON DE
                                         19801
FRIEDRICH AIR CONDITIONING CO. LTD       ATTN: PRESIDENT/GENERAL COUNSEL 10001 REUNION PL 500 SAN ANTONIO TX 78216
GUEST SUPPLY LLC                         ATTN: PRESIDENT/GENERAL COUNSEL 300 DAVIDSON AVENUE SOMERSET NJ 08875
HUNTON ANDREWS KURTH LLP                 ATTN: WENDELL L. TAYLOR 2200 PENNSLYVANIA AVENUE NW WASHINGTON DC 20037
INTERNAL REVENUE SERVICES                CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICES                DEPARTMENT OF THE TREASURY 1500 PENNSYLVANIA AVENUE, N.W. WASHINGTON DC 20220
KEITH LAWSON SERVICES, LLC               ATTN: PRESIDENT/GENERAL COUNSEL 4557 CAPITAL CIR NW TALLAHASSEE FL 32303
LEGACY HEATING & AIR CONDITIONING        ATTN: PRESIDENT/GENERAL COUNSEL 6502 BLUFFTON ROAD FORT WAYNE IN 46809
LG FULFILLMENT-PONTE VEDRA BEACH         ATTN: PRESIDENT/GENERAL COUNSEL 1102 A1A NORTH, SUITE 205 PONTE VEDRA BEACH FL
FLORIDA                                  32082
MARYLAND MECHANICAL SYSTEMS INC.         ATTN: PRESIDENT/GENERAL COUNSEL 300 SOUTH HAVEN STREET BALTIMORE MD 21224
NC GARNET FUND, L.P.                     C/O BLACKROCK REAL ASSETS - REAL ESTATE ATTN: DAVID KELLY 40 EAST 52ND STREET
                                         NEW YORK NY 10022
NC GARNET FUND, L.P.                     C/O BLACKROCK REAL ASSETS - REAL ESTATE ATTN: LAUREN LEIZMAN 40 EAST 52ND
                                         STREET NEW YORK NY 10022
NC GARNET FUND, L.P.                     C/O BLACKROCK REAL ASSETS - REAL ESTATE ATTN: PAUL HOROWITZ 40 EAST 52ND
                                         STREET NEW YORK NY 10022



Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 3
                                          Hospitality Investors Trust
                        Case 21-10831-CTG        Doc 56 Filed 05/27/21
                                                  Service List
                                                                              Page 21 of 36

Claim Name                             Address Information
NC GARNET FUND, L.P.                   C/O DECHERT LLP ATTN: MATTHEW B. GINSBURG 2929 ARCH STREET PHILADELPHIA PA
                                       19104-2808
NC GARNET FUND, L.P.                   C/O DECHERT LLP ATTN: STEVEN G. KALNOKI 2929 ARCH STREET PHILADELPHIA PA
                                       19104-2808
NC GARNET FUND, L.P.                   C/O MIDLAND LOAN SERVICES ATTN: JESSICA M. LOYD-MULLINS 10851 MASTIN, SUITE
                                       300 OVERLAND PARK KS 66210
NC GARNET FUND, L.P.                   C/O MIDLAND LOAN SERVICES ATTN: MARGARET DEGROAT; RYAN HAGER 10851 MASTIN,
                                       SUITE 300 OVERLAND PARK KS 66210
NONGHYUP BANK, AS THE TRUSTEE          C/O KEYBANK REAL ESTATE CAPITAL ATTN: LAUREN HOLDERMAN 1200 ABERNATHY RD STE
                                       1550 ATLANTA GA 30328-5601
NONGHYUP BANK, AS THE TRUSTEE          C/O KEYBANK SPECIAL SERVICING ATTN: MIKE JENKINS 11501 OUTLOOK STREET, SUITE
                                       300 OVERLAND PARK KS 66211
NONGHYUP BANK, AS THE TRUSTEE          C/O KEYCORP R.E. CAPITAL MARKETS, INC. ATTN: SETH A. SMITH 11501 OUTLOOK
                                       STREET, SUITE 300 OVERLAND PARK KS 66211
OFFICE OF THE UNITED STATES ATTORNEY   DISTRICT OF DELAWARE ATTN: DAVID C. WEISS C/O ELLEN SLIGHTS 1313 N. MARKET
                                       STREET WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE    ATTN: JOSEPH J. MCMAHON, JR. 844 KING ST STE 2207 LOCKBOX 35 WILMINGTON DE
                                       19801
PEACH STATE ROOFING, INC.              ATTN: PRESIDENT/GENERAL COUNSEL 1655-A SPECTRUM DRIVE LAWRENCEVILLE GA 30043
POWER OUTAGE SERVICES COMPANY, LLC     ATTN: PRESIDENT/GENERAL COUNSEL 461 BOSTON STREET UNIT E1 TOPSFIELD MA 01983
SECRETARY OF STATE                     DIVISION OF CORPORATIONS FRANCHISE TAX PO BOX 898 DOVER DE 19903
SECURITIES & EXCHANGE COMM-NY OFFICE   ATTN: BANKRUPTCY DEPARTMENT 200 VESEY STREET, SUITE 400 NEW YORK NY 10281
SECURITIES & EXCHANGE COMM-PHILA.      ATTN: BANKRUPTCY DEPARTMENT ONE PENN CENTER 1617 JFK BOULEVARD, SUITE 520
OFFICE                                 PHILADELPHIA PA 19103
SECURITIES & EXCHANGE COMMISSION       100 F STREET, NE WASHINGTON DC 20549
STATE OF CALIFORNIA ATTORNEY GENERAL   ATTN: XAVIER BECERRA PO BOX 944255 SACRAMENTO CA 94244-2550
STATE OF CALIFORNIA ATTORNEY GENERAL   ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814-2919
STATE OF MARYLAND ATTORNEY GENERAL     ATTN: BRIAN E. FROSH 200 ST PAUL PLACE BALTIMORE MD 21202
STATE OF NEW YORK ATTORNEY GENERAL     ATTN: LETITIA A. JAMES DEPT. OF LAW THE CAPITOL, 2ND FL ALBANY NY 12224-0341
STATE OF VIRGINIA ATTORNEY GENERAL     ATTN: MARK R. HERRING 202 N NINTH ST RICHMOND VA 23219
TRIMONT REAL ESTATE ADVISORS LLC       C/O THOMPSONKNIGHT ATTN: MICHAEL V. BLUMENTHAL 900 THIRD AVENUE, 20TH FLOOR
                                       NEW YORK NY 10022
U.S. BANK, N.A., AS TRUSTEE            C/O MIDLAND LOAN SERVICES ATTN: ANDY RAMSEY; DOUG BONCZYNSKI 10851 MASTIN,
                                       SUITE 300 OVERLAND PARK KS 66210
U.S. BANK, N.A., AS TRUSTEE            C/O POLSINELLI PC ATTN: MICHAEL B. HICKMAN 1401 LAWRENCE STREET, SUITE 2300
                                       DENVER CO 80202
U.S. DEPARTMENT OF JUSTICE             ATTN: BANKRUPTCY DEPT 950 PENNSYLVANIA AVENUE, NW WASHINGTON DC 20530-0001
WELLS FARGO BANK, N.A. AS TRUSTEE      C/O KEYBANK REAL ESTATE CAPITAL ATTN: LAUREN HOLDERMAN 1200 ABERNATHY RD STE
                                       1550 ATLANTA GA 30328-5601
WELLS FARGO BANK, N.A. AS TRUSTEE      C/O KEYBANK SPECIAL SERVICING ATTN: MIKE JENKINS 11501 OUTLOOK STREET, SUITE
                                       300 OVERLAND PARK KS 66211
WELLS FARGO BANK, N.A. AS TRUSTEE      C/O KEYCORP R.E. CAPITAL MARKETS, INC. ATTN: SETH A. SMITH 11501 OUTLOOK
                                       STREET, SUITE 300 OVERLAND PARK KS 66211
WILMINGTON TRUST, N.A., AS TRUSTEE     C/O WELLS FARGO BANK COMMERCIAL MORTGAGE ATTN: REGGIE SMITH 401 S. TRYON
                                       STREET, 8TH FLOOR CHARLOTTE NC 28202
WILMINGTON TRUST, N.A., AS TRUSTEE     C/O WELLS FARGO COMMERCIAL MORTGAGE ATTN: JOSEPH OLZEWSKI 401 SOUTH TRYON
                                       STREET, 8TH FLOOR CHARLOTTE NC 28202
WILMINGTON TRUST, N.A., AS TRUSTEE     C/O LNR PARTNERS, LLC ATTN: JOSEF BITTMAN, ASSET MANAGER 1601 WASHINGTON
                                       AVENUE, SUITE 700 MIAMI BEACH FL 33139




Epiq Corporate Restructuring, LLC                                                                          Page 2 OF 3
                            Hospitality Investors Trust
             Case 21-10831-CTG   Doc 56 Filed 05/27/21
                                  Service List
                                                          Page 22 of 36

Claim Name               Address Information



                  Total Creditor count 63
Case 21-10831-CTG   Doc 56   Filed 05/27/21   Page 23 of 36




                    EXHIBIT C
                                        Hospitality Investors Trust
                         Case 21-10831-CTG     Doc 56 Filed 05/27/21
                                                Service List
                                                                            Page 24 of 36

Claim Name                           Address Information
WELLS FARGO BANK, N.A.               ATTN: KEITH SMITH 401 S. TRYON STREET 23RD FL. CHARLOTTE NC 28202




                              Total Creditor count 1




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
Case 21-10831-CTG   Doc 56   Filed 05/27/21   Page 25 of 36




                    EXHIBIT D
                                          Hospitality Investors Trust
                        Case 21-10831-CTG        Doc 56 Filed 05/27/21
                                                  Service List
                                                                              Page 26 of 36

Claim Name                             Address Information
COMPUTERSHARE HOLDING ACCOUNT          C/O CORPORATE ACTIONS 150 ROYALL ST CANTON MA 02021
COMPUTERSHARE, INC.                    DEPT CH 19228 PALATINE IL 60055-9228




                                Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                             Page 1 OF 1
Case 21-10831-CTG   Doc 56   Filed 05/27/21   Page 27 of 36




                    EXHIBIT E
                                    Hospitality Investors Trust
                   Case 21-10831-CTG      Doc 56 Filed 05/27/21
                                           Service List
                                                                       Page 28 of 36

Claim Name                      Address Information
INSPERITY                       C/O GREENBERG TRAURIG ATTN: KARL BURRER 1000 LOUISIANA ST STE 1700 HOUSTON TX
                                77002




                         Total Creditor count 1




Epiq Corporate Restructuring, LLC                                                                Page 1 OF 1
Case 21-10831-CTG   Doc 56   Filed 05/27/21   Page 29 of 36




                    EXHIBIT F
                  Case 21-10831-CTG            Doc 56         Filed 05/27/21          Page 30 of 36
                                                HOSPITALITY INVESTORS
                                       TRUST, INC., et al., Case No. 21-10831 (CTG)
                                           Electronic Mail Master Service List



                    Creditor Name                                                        Email Address
BROOKFIELD INVESTOR (DIP LENDER)                            pmorgan@ycst.com;
                                                            soneal@cgsh.com; khailey@cgsh.com; hokim@cgsh.com;
CLEARY GOTTLIEB STEEN & HAMILTON LLP                        tjrusso@cgsh.com;;
DELAWARE DIVISION OF REVENUE                                fasnotify@state.de.us;
DELAWARE STATE TREASURY                                     statetreasurer@state.de.us;
DISTRICT OF DELAWARE                                        usade.press@usdoj.gov;
HOSPITALITY INVESTORS TRUST                                 casenotices@hitreit.com;
OFFICE OF THE UNITED STATES ATTORNEY                        usade.ecfbankruptcy@usdoj.gov; ellen.slights@usdoj.gov;
OFFICE OF THE UNITED STATES TRUSTEE                         joseph.mcmahon@usdoj.gov;
SECRETARY OF STATE                                          dosdoc_ftax@state.de.us; dosdoc_bankruptcy@state.de.us;
SECURITIES & EXCHANGE COMMISSION                            help@sec.gov;
                                                            bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov;
SECURITIES & EXCHANGE COMM - NY OFFICE                      bankruptcynoticeschr@sec.gov;
SECURITIES & EXCHANGE COMM - PHILA. OFFICE                  secbankruptcy@sec.gov; philadelphia@sec.gov;
STATE OF MARYLAND ATTORNEY GENERAL                          oag@oag.state.md.us;
TRIMONT REAL ESTATE ADVISORS LLC (DIP AGENT)                michael.blumenthal@tklaw.com;
U.S. DEPARTMENT OF JUSTICE                                  civil.feedback@usdoj.gov;
ALBUQUERQUE PLUMBING HEATING & COOLING                      info@abqplumbing.com;
CAPITOL DOCUMENT SOLUTIONS LLC                              info@capitolds.com;
CC6 INVESTMENT LTD.                                         paul.horowitz@blackrock.com;
CC6 INVESTMENT LTD.                                         lauren.leizman@blackrock.com;
CC6 INVESTMENT LTD.                                         david.kelly@blackrock.com;
CC6 INVESTMENT LTD.                                         steven.kalnoki@dechert.com;
CC6 INVESTMENT LTD.                                         matthew.ginsburg@dechert.com;
CC6 INVESTMENT LTD.                                         margaret.degroat@midlandls.com;
CITIBANK, N.A., ADMIN/COLLATERAL AGENT                      david.bouton@citi.com;
CITIBANK, N.A., ADMIN/COLLATERAL AGENT                      saad.zaman@citi.com;
CITIBANK, N.A., ADMIN/COLLATERAL AGENT                      michael.piccirillo@citi.com;
CITIBANK, N.A., ADMIN/COLLATERAL AGENT                      sanjay_j_patel@keybank.com;
FRIEDRICH AIR CONDITIONING CO. LTD                          tac@friedrich.com;
GUEST SUPPLY LLC                                            info@guestworldwide.com;
HUNTON ANDREWS KURTH LLP                                    wtaylor@huntonak.com;
KEITH LAWSON SERVICES, LLC                                  service@keithlawson.com;
LEGACY HEATING & AIR CONDITIONING                           admin@legacyheating.com; v.griffin@legacyheating.com;
LG FULFILLMENT-PONTE VEDRA BEACH FLORIDA                    sales@lgfulfillment.com;
MARYLAND MECHANICAL SYSTEMS INC.                            info@marymec.com;
NC GARNET FUND, L.P.                                        paul.horowitz@blackrock.com;
NC GARNET FUND, L.P.                                        lauren.leizman@blackrock.com;
NC GARNET FUND, L.P.                                        david.kelly@blackrock.com;
NC GARNET FUND, L.P.                                        steven.kalnoki@dechert.com;
NC GARNET FUND, L.P.                                        matthew.ginsburg@dechert.com;
NC GARNET FUND, L.P.                                        margaret.degroat@midlandls.com;
NONGHYUP BANK, AS THE TRUSTEE                               lauren.holderman@key.com;
NONGHYUP BANK, AS THE TRUSTEE                               mike_jenkins@keybank.com;
NONGHYUP BANK, AS THE TRUSTEE                               seth_a_smith@keybank.com;
PEACH STATE ROOFING, INC.                                   info@peachstateinc.com;
POWER OUTAGE SERVICES COMPANY, LLC                          info@powerout.us;
                                                            andrew.ramsey@midlandls.com; doug.bonczynski@pnc.com;
U.S. BANK, N.A., AS TRUSTEE                                 eric.domino@midlandls.com; shane.d.hill@midlandls.com;
U.S. BANK, N.A., AS TRUSTEE                                 mhickman@polsinelli.com;
WELLS FARGO BANK, N.A. AS TRUSTEE                           lauren.holderman@key.com;
WELLS FARGO BANK, N.A. AS TRUSTEE                           mike_Jenkins@keybank.com;
WELLS FARGO BANK, N.A. AS TRUSTEE                           seth_a_smith@keybank.com;
WILMINGTON TRUST, N.A., AS TRUSTEE                          jbittman@lnrpartners.com;
WILMINGTON TRUST, N.A., AS TRUSTEE                          reggie.smith@wellsfargo.com; john-david.vanderwerf@wellsfargo.com;
WILMINGTON TRUST, N.A., AS TRUSTEE                          joseph.j.olzewski@wellsfargo.com;
YOUNG CONAWAY STARGATT & TAYLOR, LLP                        pmorgan@ycst.com; jchapman@ycst.com; ajacobs@ycst.com;




                                                       Page 1 of 1
Case 21-10831-CTG   Doc 56   Filed 05/27/21   Page 31 of 36




                    EXHIBIT G
         Case 21-10831-CTG       Doc 56     Filed 05/27/21     Page 32 of 36
                           Hospitality Investors Trust, Inc.
                                 Case No. 21-10831
                                  Banks Email List


           Creditor Name                              Email Address
WELLS FARGO BANK, N.A.                     keith.smith2@wellsfargo.com
Case 21-10831-CTG   Doc 56   Filed 05/27/21   Page 33 of 36




                    EXHIBIT H
       Case 21-10831-CTG       Doc 56     Filed 05/27/21     Page 34 of 36
                         Hospitality Investors Trust, Inc.
                               Case No. 21-10831
                            Transfer Agent Email List


         Creditor Name                               Email Address
                                           paul.devin@computershare.com;
COMPUTERSHARE HOLDING ACCOUNT             karen.carlson@computershare.com;
                                           web.queries@computershare.com
                                           paul.devin@computershare.com;
     COMPUTERSHARE, INC.                  karen.carlson@computershare.com;
                                           web.queries@computershare.com
Case 21-10831-CTG   Doc 56   Filed 05/27/21   Page 35 of 36




                    EXHIBIT I
         Case 21-10831-CTG    Doc 56     Filed 05/27/21     Page 36 of 36
                        Hospitality Investors Trust, Inc.
                              Case No. 21-10831
                              Insperity Email List


             Creditor Name                        Email Address
INSPERITY C/O GREENBERG TRAURIG         burrerk@gtlaw.com
